DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 recites the term “tri-propylene glycol”. Applicants are advised to amend this term of recite “tripropylene glycol”.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities: Claim 5 recites the term “di-(2-hydoxyethyl-5, 5-dimethylhydantoin”, which appears to be a typographical error of “di-(2-hydroxyethyl-5,5-dimethylhydantoin”.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities: Claim 2 recites the term “tri-propylene glycol monobutyl ether”. Applicants are advised to amend this term of recite “tripropylene glycol monobutyl ether”.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-7, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikoshi et al (US 2009/0202723).

Regarding claim 1, Ikoshi et al discloses an ink composition comprising carbon black pigment, polyurethane resin particles, water, and organic solvents (Abstract, [0050]-[0051], [0060], [0085], [0093], and [0112]-[0114]). Water comprises from 50 to 70 mass % of the ink composition, within the recited range of at least 50 wt. % ([0066]). The organic solvents comprise first organic solvents such as tripropylene glycol, and second organic solvents such as those known under the tradename NEWPOL GP-250, i.e. trioxypropylene glyceryl ether ([0043] 
The total content of the first and second organic solvents is 1 to 40 mass %, where the ratio of first to second organic solvents is 1:1 ([0054-[0055]). Thus, the amount of the tripropylene glycol, i.e. a diol solvent, is 0.5 to 20 mass %, overlapping the recited range of 1 to 6 wt. %. 
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Ikoshi et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the diol solvent is tripropylene glycol.

Regarding claim 5, Ikoshi et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that ink composition comprising a third organic solvent such as triethylene glycol ([0061]).


It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 7, Ikoshi et al teaches all the claim limitations as set forth above. Additionally, given that the reference does not require the presence of 2-pyrrolidone, the ink composition of the reference is devoid of 2-pyrrolidone as recited in the present claims.

Regarding claim 9, Ikoshi et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the polyurethane resin particles comprises 0.5 to 20 mass % of the ink composition, overlapping the recited range of 2 to 6 wt. % ([0180]). The weight average molecular weight (Mw) of the resin in the resin particles is 10,000 to 200,000 overlapping the recited range of 3,000 to 70,000.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 10, Ikoshi et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the carbon black pigment comprises 1 to 10 mass % of the ink composition, overlapping the recited range of 2 to 6 wt. % ([0104]). Additionally, the reference discloses that pigment is a self-dispersing pigment whose surface has been subjected to oxidation treatment with ozone ([0085]).

Regarding claim 11, Ikoshi et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the polyurethane resin particles comprise 0.5 to 20 mass % of the ink composition, while the carbon black pigment comprises 1 to 10 mass % of the ink composition ([0104] and [0180]). Thus, the ratio of polyurethane to pigment is [0.5 – 20] : [1 to 10] or 1 : [2 – 0.5], overlapping the recited range of 1: [10 – 2].
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 12, Ikoshi et al discloses a method of making an ink composition comprising admixing carbon black pigment, polyurethane resin particles, water, and organic solvents (Abstract, [0050]-[0051], [0060], [0085], [0093], and [0112]-[0114]). Water comprises from 50 to 70 mass % of the ink composition, within the recited range of at least 50 wt. % 
The total content of the first and second organic solvents is 1 to 40 mass %, where the ratio of first to second organic solvents is 1:1 ([0054-[0055]). Thus, the amount of the tripropylene glycol, i.e. a diol solvent, is 0.5 to 20 mass %, overlapping the recited range of 1 to 6 wt. %.
While the reference fails to exemplify the presently claimed method nor can the claimed method be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed method and the method disclosed by the reference, absent a showing of criticality for the presently claimed method, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the method which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 13, Ikoshi et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that pigment is a self-dispersing pigment whose surface has been subjected to oxidation treatment with ozone ([0085]). Accordingly, it is clear that the carbon black has been subjected to a preliminary step of surface treatment as recited in the present claim.

Regarding claim 14, Ikoshi et al discloses an ink composition comprising admixing carbon black pigment, polyurethane resin particles, water and organic solvents (Abstract, [0050]-[0051], [0060], [0085], [0093], and [0112]-[0114]). Water comprises from 50 to 70 mass % of the ink composition, within the recited range of at least 50 wt. % ([0066]). The organic solvents comprise first organic solvents such as tripropylene glycol, and second organic solvents such as those known under the tradename NEWPOL GP-250, i.e. trioxypropylene glyceryl ether ([0043] and [0050]). Given that the reference does not require the presence of 2-pyrrolidone, the ink composition of the reference is devoid of 2-pyrrolidone as recited in the present claims. 
The total content of the first and second organic solvents is 1 to 40 mass %, where the ratio of first to second organic solvents is 1:1 ([0054-[0055]). Thus, the amount of the tripropylene glycol, i.e. a diol solvent, is 0.5 to 20 mass %, overlapping the recited range of 1 to 6 wt. %.
The reference discloses that the ink comprises solvents such as tripropylene glycol with a solubility parameter (SP) of 24.7 and further discloses that SP values greater than 27.5 result in reduced suppression of curl ([0043]). Thus, the reference discloses that solvents with a SP of 27.5 or less are utilized in order to reduce curl. The reference discloses that the ink composition is printed via inkjet printing onto plain paper, i.e. uncoated paper ([0194]-[0196]). Accordingly, the reference discloses a method of reducing curl as recited in the present claims.
While the reference fails to exemplify the presently claimed method nor can the claimed method be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed method and the method disclosed by the reference, absent a showing of criticality for the presently claimed 

Regarding claim 15, Ikoshi et al teaches all the claim limitations as set forth above. The reference is silent with to the ink composition printed at 27.5 % fill on uncoated print medium exhibits less than 1 cm curl after 1 hour.  However, the reference has rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Claims 1-2, 4-7, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Doumaux et al (WO 2015/112129).

Regarding claim 1, Doumaux et al discloses an ink composition comprising carbon black pigment, a polyurethane dispersant or a polyurethane durable polymer, water, and non-volatile organic solvents (Abstract, [0032]-[0033], [0047], [0051]-[0052], [0068]-[0069], and [0071]). The content of water in the ink composition is about 60 to 80 wt. %, within the recited range of at least 50 wt. % ([0068]). The non-volatile organic solvent includes triethylene glycol in the amount of 0.1 to 2 wt. %, overlapping the recited range of 1 to 6 wt. % ([0069] and [0071]). Given that the reference does not require the presence of 2-pyrrolidone, the ink composition of the reference is devoid of 2-pyrrolidone as recited in the present claims.


Regarding claim 2, Doumaux et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses triethylene glycol.

Regarding claim 4, Doumaux et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the ink composition comprises 2-hydroxyethyl-2-pyrrolidone ([0072]).

Regarding claim 5, Doumaux et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the ink composition comprises tripropylene glycol n-butyl ether, i.e. tripropylene glycol monobutyl ether ([0071]).

Regarding claim 6, Doumaux et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the ink composition comprises organic solvent in the amount of 0.1 to 30 wt. %, overlapping the recited range of 20 to 30 wt. % ([0070]).


Regarding claim 7, Doumaux et al teaches all the claim limitations as set forth above. Given that the reference does not require the presence of 2-pyrrolidone, the ink composition of the reference is devoid of 2-pyrrolidone as recited in the present claims.

Regarding claim 9, Doumaux et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the ink composition comprises polyurethane in the amount of 0.1 to 10 wt. %, overlapping the recited range of 0.1 to 4 wt. % ([0054]). The weight average molecular weight of the polyurethane is 3,000 to 180,000, overlapping the recited range of 3,000 to 70,000 ([0054]).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 11, Doumaux et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the ink composition comprises polyurethane in the 
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 12, Doumaux et al discloses a process of making an ink composition comprising admixing carbon black pigment, a polyurethane dispersant or a polyurethane durable polymer, water, and non-volatile organic solvents (Abstract, [0032]-[0033], [0047], [0051]-[0052], [0068]-[0069],and  [0071]). The content of water in the ink composition is about 60 to 80 wt. %, within the recited range of at least 50 wt. % ([0068]). The non-volatile organic solvent includes triethylene glycol in the amount of 0.1 to 2 wt. %, overlapping the recited range of 1 to 6 wt. % ([0069] and [0071]). Given that the reference does not require the presence of 2-pyrrolidone, the ink composition of the reference is devoid of 2-pyrrolidone as recited in the present claims.
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for .

Claims 1-3, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Soma et al (US 2018/0134906).

Regarding claim 1, Soma et al discloses an ink composition comprising carbon black pigment, polyurethane, water, and organic solvents (Abstract, [0024], [0071], [0135], [0138], [0189]-[0190], and [0220]). The content of water in the ink composition is 50 to 80 wt. %, within the recited range of at least 50 wt. % ([0220]). The organic solvent includes triethylene glycol in the amount of 5 to 40 wt. %, overlapping the recited range of 1 to 6 wt. % ([0201]). Given that the reference does not require the presence of 2-pyrrolidone, the ink composition of the reference is devoid of 2-pyrrolidone as recited in the present claims.
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Soma et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the solvent triethylene glycol.

Regarding claim 3, Soma et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the ink composition comprises 3-methyl-1,3,5-pentanetriol ([0191]).

Regarding claim 7, Soma et al teaches all the claim limitations as set forth above. Additionally, given that the reference does not require the presence of 2-pyrrolidone, the ink composition of the reference is devoid of 2-pyrrolidone as recited in the present claims.

Regarding claim 12, Soma et al discloses a method of making an ink composition comprising admixing carbon black pigment, polyurethane, water, and organic solvents (Abstract, [0024], [0071], [0135], [0138], [189]-[0190], and [0220]). The content of water in the ink composition is 50 to 80 wt. %, within the recited range of at least 50 wt. % ([0220]). The organic solvent includes triethylene glycol in the amount of 5 to 40 wt. %, overlapping the recited range of 1 to 6 wt. % ([0201]). Given that the reference does not require the presence of 2-pyrrolidone, the ink composition of the reference is devoid of 2-pyrrolidone as recited in the present claims.
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for .

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stoeva et al (US 2013/0021406).

Regarding claim 1, Stoeva et al discloses an ink composition comprising carbon black pigment, polyurethane, water, and organic solvents (Abstract, [0023], [0041], [0046], and [0048]). The content of water in the ink composition is 50 to 80 wt. %, within the recited range of at least 50 wt. % ([0048]). The organic solvent includes a combination of 1,3-bis(2-hydroxyethyl)-5,5-dimethylhydantoin and 1,2-hexanediol the amount of about 0.1 to about 50 wt. %, overlapping the recited range of 1 to 6 wt. % ([0046]). Given that the reference does not require the presence of 2-pyrrolidone, the ink composition of the reference is devoid of 2-pyrrolidone as recited in the present claims.
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the 

Regarding claim 5, Stoeva et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses 3,3-bis(2-hydroxyethyl)-5,5-dimethylhydantoin

Regarding claim 6, Stoeva et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a solvent content of about 0.1 to about 50 wt. %, overlapping the recited range of 20 to 30 wt. %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 7, Stoeva et al teaches all the claim limitations as set forth above. Additionally, given that the reference does not require the presence of 2-pyrrolidone, the ink composition of the reference is devoid of 2-pyrrolidone as recited in the present claims.

Regarding claim 8, Stoeva et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the polyurethane is obtained by reacting a combination of isocyanates, i.e. aliphatic, cycloaliphatic and aromatic isocyanate, with a chain extender and a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.